 



Exhibit 10.2

Option No. «grantnumber»

HMS HOLDINGS CORP.

Non-Qualified Stock Option Agreement

     THIS AGREEMENT, made as of the «grantdate» between HMS HOLDINGS CORP., a
New York corporation (the “Corporation”), and «first» «last» (the “Optionee”),
is pursuant to the 1999 Long-Term Incentive Stock Plan of the Corporation (the
“Plan”). The Plan, as adopted by the Board of Directors (the “Board”), was
approved by the shareholders (the “Shareholders”) of the Corporation on March 9,
1999. Said Plan, as it may hereafter be amended and continued by the Board of
Directors and the Shareholders, is incorporated herein by reference and made a
part of this Agreement.

     The Plan is administered by the Compensation Committee (the “Committee”) of
the Board, as defined in the Plan. The Board has determined that it would be to
the advantage and interest of the Corporation and its shareholders to grant the
option provided for herein to the Optionee as an inducement to remain in the
service of the Corporation, or a Parent or a Subsidiary thereof, and as
incentive for increased efforts during such service.

     NOW, THEREFORE, pursuant to the Plan, the Corporation, with the approval of
the Committee, hereby grants to the Optionee as of the date hereof an option
(the “Option”) to purchase all or any part of an aggregate of «granted_» shares
of the Corporation’s common shares, $.01 par value per share (the “Common
Stock”), at «exerciseprice» per share upon the following terms and conditions:

     1. The Option and all rights of the Optionee to purchase shares of Common
Stock hereunder shall terminate on «expiration» (hereinafter referred to as the
“Expiration Date”).

Page 1



--------------------------------------------------------------------------------



 



HMS Holdings Corp. Stock Option Number «grantnumber»

     2. The Optionee’s right and option to purchase shares of Common Stock
pursuant to the Option shall vest as follows:

         
«v1date»
      «v1shares» shares
«v2date»
  an additional   «v2shares» shares
«v3date»
  an additional   «v3shares» shares

     3. Once the Option has vested in accordance with the preceding Section 2,
it shall continue to be exercisable until the earlier of the termination of the
Optionee’s rights hereunder pursuant to Section 5, or the Expiration Date. A
partial exercise of the Option shall not affect the Optionee’s right to exercise
the Option with respect to the remaining shares subject thereto, subject to the
conditions of the Plan and this Agreement. Full payment for shares acquired
shall be made in cash at or prior to the time that an Option, or any part
thereof, is exercised.

     4. (a) Except as provided in Section 5, the Option may not be exercised
unless the Optionee is, at the time of exercise, an employee, as defined in the
Plan, of the Corporation or of a Parent or Subsidiary, as defined in the Plan,
thereof (collectively hereinafter referred to as the “Corporation”). The Option
shall not be affected by any change of duties or position so long as the
Optionee continues to be an employee of the Corporation. A leave of absence or
an interruption in service (including an interruption during military service)
authorized or approved by the Corporation shall not be deemed an interruption of
employment for the purposes of Section 5.

          (b) No partial exercise of the Option may be for less than 100 full
shares (or less than all the shares as to which the Option is exercisable, if
less than 100 shares), and in no event shall the Corporation be required to
issue any fractional shares.

     5. In the event the Optionee shall cease to be employed by the Corporation
for any reason, including but not limited to by reason of the Optionee’s death
or disability, all unexercised Options held by the Optionee which are not then
exercisable by the Optionee shall lapse effective the date of termination of
employment. To the extent not theretofore exercised, any Options held by the
Optionee which are then exercisable shall terminate as follows: If the
employment is terminated for any reason other than “for

Page 2



--------------------------------------------------------------------------------



 



HMS Holdings Corp. Stock Option Number «grantnumber»

cause”, disability, as defined below, or death, any then exercisable Options
shall terminate upon the expiration of one month after the termination of
employment. If the employment terminates because of a permanent and total
disability as defined by Section 22(e)(3) of the Internal Revenue Code of 1986,
as amended (the “Code”) as it now exists or may hereafter be amended or because
of death, any then exercisable Options shall terminate upon the expiration of
one year after the termination of employment. If the termination is “for cause”
as determined by the Board, which shall be deemed to mean the deliberate gross
misconduct of the Optionee or the violation by the Optionee, after any such
termination, of the terms of a Restrictive covenant and
Confidentiality/Non-Disclosure Agreement with the Corporation, any then
exercisable Options shall terminate upon the termination of employment.

     6. Nothing in this Agreement shall confer upon the Optionee any right to
continue in the employ or service of the Corporation or affect the right of the
Corporation to terminate the Optionee’s employment or service at any time.

     7. (a) The Optionee may exercise the Option with respect to all or any part
of the shares then exercisable by giving the Corporation written notice at 401
Park Avenue South, New York, New York 10016. Such notice shall specify the
number of shares as to which the Option is being exercised and shall be preceded
or accompanied by payment in full in accordance with Section 3 hereof.

          (b) Prior to or concurrently with delivery by the Corporation to the
Optionee of a certificate(s) representing such shares, the Optionee shall:

     (i) upon notification of the amount due, pay promptly any amount necessary
to satisfy applicable federal, state or local tax requirements; and

     (ii) if such shares are not currently or effectively registered under the
Securities Act of 1933, as amended (the “Act”) and applicable state securities
laws, give satisfactory assurance in writing signed by the Optionee or his legal
representative, as the case may be, that such shares are being purchased for
investment and not with a view to the distribution thereof.

Page 3



--------------------------------------------------------------------------------



 



HMS Holdings Corp. Stock Option Number «grantnumber»

          (c) As soon as practicable after receipt of the notice and payment
referred to in subparagraph (a) of this Section 7, the Corporation shall cause
to be delivered to the Optionee at the office of the Corporation at 401 Park
Avenue South, New York, New York 10016 or such other place as may be mutually
acceptable to the Corporation and the Optionee, a certificate or certificates
for such shares; provided however, that the time of such delivery may be
postponed by the Corporation for such period of time as may be required for the
Corporation, with reasonable diligence, to comply with applicable registration
requirements under the Act, the Securities Exchange Act of 1934, as amended, and
any requirements under any other law or regulation applicable to the issuance or
transfer of shares. If the Optionee fails for any reason to accept delivery of
all or any part of the number of shares specified in such notice upon tender of
delivery thereof, his right to purchase such undelivered shares may be
terminated.

     8. If the total outstanding shares of Common Stock of the Corporation shall
be increased or decreased or changed into or exchanged for a different number or
kind of shares of stock or other securities of the Corporation or of another
corporation through reorganization, merger or consolidation, recapitalization,
stock split, split-up, combination or exchange of shares or declaration of any
dividends payable in stock, then the Board shall proportionally adjust the
number of shares (and price per share) subject to the unexercised portion of
this Option (to the nearest possible full share) subject in all cases to the
limitations of Section 425 of the Code.

     9. This Option shall not be transferable other than by will or by the laws
of descent and distribution, or pursuant to a qualified domestic relations order
as defined by the Code or Title I of the Employee Retirement Income Security
Act, or the rules thereunder. During the lifetime of the Optionee, this Option
shall be exercisable only by the Optionee. In the event of any attempt by the
Optionee to transfer, assign, pledge, hypothecate or otherwise dispose of the
Option or of any right hereunder, except as provided for herein, or in the event
of the levy of any attachment, execution or similar process upon the rights or
interest hereby conferred, the Corporation may terminate this Option by notice
to the Optionee and it shall thereupon become null and void.

Page 4



--------------------------------------------------------------------------------



 



HMS Holdings Corp. Stock Option Number «grantnumber»

     IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed
by a duly authorized officer, and the Optionee has affixed his signature hereto.

              By: HMS HOLDINGS CORP.
 
       

  Signature:  

   

--------------------------------------------------------------------------------


      William F. Miller III

      Chairman and Chief Executive Officer
 
       

  Date:   «grantdate»

     The undersigned reaffirms his (her) obligations under a previously executed
Restrictive Covenant/Non-Compete Agreement with the Corporation and agrees that
his (her) reaffirmation of such obligations is an inducement to the Corporation
to grant the Option covered by this Agreement.

         

  Optionee:  

   

--------------------------------------------------------------------------------


      «first» «last»
 
       

  Date:  

   

--------------------------------------------------------------------------------

Page 5